Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Claims 1, 14 and 63 were amended.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3, 6, 14-18, 20, 24-25, 28, 63, are rejected under 35 U.S.C. 103 as being unpatentable over  Islam et al (US 2018/0368126 hereafter Islam) in view of R1-1707245 Vivo “Beam recovery based on NR-PDCCH and NR-PDSCH” 3GPP WG1 #89 Hangzhou 15th – 19th May 2017.

For claims 1, 14, 63, Islam discloses random access resource processing (using random access PRACH [abstract]) comprising: transmitting (by base station 504 e.g. beam 525 Figure 5B,5C) and receiving (by UE 502 Figure 5B, 5C), first indication information (beam 525 carrying beam reference signal BRS [0092]) from a network device (base station 504 Figure 5), wherein the first indication information (BRS transmitted in synchronization slot [0090]) is used to indicate whether a preset random access resource (set of beam resources 521, 523, 525, 527 Figure 5B)  is available; and transmitting first acknowledgment information to the network device ([0092] UE upon determining preferred beam 525 responds with 560 Figure 5C). 
Islam does not explicitly teach an indication of beam availability to avoid different “understanding” between the network and downstream sides.
However, R1-1707245, in the same field of beam recovery discloses receiving first indication information (UE monitors for beam failure recovery request [section 1 Introduction]) from a network device (gNB [section 1]), wherein the first indication information ([section 1] beam failure recovery request includes beam identification reference signal for new candidate beam) is used to indicate whether a preset random access resource (e.g. PRACH [section 1]) is available ([section 1] whether or not new candidate beam exist ) for initiating a beam failure recovery request to the network device; ([section 1] beam failure detection RS with candidate beam identification followed by beam failure recovery request transmission from the UE). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1707245’s additional teaching of the network identifying a new candidate beam to perform beam recovery [title]. 

Particularly for claim 63, Islam discloses for the UE (106 Figure 1 900 Figure 9) a memory (905, 906), a processor (904), and a random access resource processing program (906) stored on the memory and executable on the processor ([0118] similar to base station software [0115]). 

For claims 2, 15, Islam discloses wherein the first indication information (e.g. BRS from beam 525 [0092]) is used to indicate whether a random access resource allocated by the network device is available (set of beam resources 521, 523, 525, 527 Figure 5B sent from base station); before the receiving first indication information from a network device (before determining best beam [0092]), the method further comprises: receiving allocation information from the network device ([0092] set of coarse beams 521, 523, 525, 527 from base station), wherein the allocation information (set of beams each identified by beam index [0090]) is used to indicate the random access resource allocated by the network device (base station sweep beams of different beam index allocated in different directions [0090]).

For claims 3, 18, Islam discloses UE (502 Figure 7) before receiving first indication information from a network device (scheduling request SR from UE [0085] prior to receiving set of coarse beams 521, 523, 525, 527 from BS [0092]) transmitting an allocation request (Msg1 702 Figure 7  SR [0107]) to the network device (BS 504 Figure 7), wherein the allocation request is used to request for the network device to allocate random access resource ([0107] scheduling request); and receiving the allocation information from the network device (704 Figure 7 Msg2 e.g. UL grant [0107]), wherein the allocation information  (e.g. UL grant) is used to indicate the random access resource allocated by the network device according to the allocation request ([0107] related to UL resources e.g. timing advance, C-RNTI, UL grant); [ ], wherein the allocated random access resource (e.g. beams [0092]) comprises at least one of time-domain random access resource (REs for UL transmission [0084]), frequency-domain random access resource (e.g. beam frequency [0093]) , allocation of preamble codes (beam preamble [0093]), bandwidth part BWPs constituting system bandwidth, beam resources (521, 523, 525, 527 Figure 5B), and synchronization signal block (SS Block) associated with beam resources/channel state information reference signal (CSI-RS) ([0084] e.g. REs for PSS, SSS [0092]  CSI-RS); [ ], wherein after the receiving allocation information from the network device, the method further comprises: when determining that the allocated random access resource is in an available state (e.g. upon determining preferred beam 525 [0092] 560 Figure 5C), transmitting a beam failure recovery request ([0098] 560 Figure 5E BFRR) to the network device based on the allocated random access resource (706 Msg3 BFRR [0107]) when a beam failure recovery is triggered ([0031] UE may determine beam failure condition exist).

For claims 9,  Islam discloses the first information ([0107] UE receives Msg4 708 Figure 7 RRC connection setup message)  is used to indicate that the allocated random access resource is available ([0107] before RACH procedure is completed). 

For claim 16,  Islam discloses wherein the transmitting allocation information to the UE, comprises: when responding to a first beam failure recovery request (Msg4 Figure 7), transmitting the allocation information to the UE (e.g. RRC connection setup message from BS [0107]); wherein the allocated random access resource (Figure 12 same RACH resource) is used for the UE to initiate a second beam failure recovery request (to UE2 [0136] same RACH resource sent to multiple UEs 1204 Figure 12).

For claims 6, 20, Islam discloses receiving second indication (Figure 12 same RACH resource to multiple UEs) information from the network device (1202 BS Figure 12), wherein the second indication information ([0139] base station may not transmit Msg4 scrambled by C-RNTI) is used to indicate that the allocated random access resource is released ([0139] UE does not receive RRC connection setup, aborting RACH procedure); transmitting second acknowledgment information to the network device ([0140] UE may transmit BFRR using RACH procedure several times). 

For claim 17, Islam discloses receiving the first beam failure recovery request from the UE (706 Msg3 BFRR Figure 7); performing a beam failure recovery mechanism ([0107] contention-based RACH procedure); wherein the beam failure recovery mechanism is used to switch communication link from a failed beam to an available beam ([0123] base station may select from a set of beams e.g. 521, 523, 525, 527 Figure 5E and replace the current beam e.g. 525  with higher quality beam 523 Figure 5F to recover from beam failure condition). 

For claim 24, Islam discloses transmitting the activation indication information to the UE (activate beam 523 by sending Msg4 708 Figure 7 in response to BFRR [0100]); wherein the activation indication information is used to indicate that the allocated random access resource is available ([0107] before RACH procedure is completed).

For claim 25, Islam discloses when determining that the allocated random access resource is in an unavailable state (e.g. quality of selected beam 525 deteriorates [0098]), transmitting the activation indication information to the UE (activate beam 523 by sending Msg4 708 Figure 7 in response to BFRR [0100]).

For claim 28, Islam discloses  transmitting downlink control signal (DCI) information (DCI on PDCCH [0084]) carrying the first indication information (e.g. beam reference signal 1004 Figure 10) to the UE through physical downlink control channel (PDCCH) ( after RRC connection setup message [0107] sent periodically on PDCCH [0124]);  [ ], transmitting an RRC message carrying the first indication information to the UE through RRC (Msg 4 Figure 7 [0107] RRC connection setup prior to switching to stronger beam 523 [0098]). 

Claims 7, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of R1-1707245 and further in view of Takahashi et al. (US 2020/0275514 hereafter Takahashi). 
 
For claims 7, 12, 21, Islam discloses receiving the second indication information (Figure 12 same RACH resource to multiple UEs RAR msg2 [0107 Islam]); [], wherein the step of transmitting second acknowledgment information to the network device, comprises: feeding back uplink control information (UCI) carrying the second acknowledgment information to the network device through physical uplink control channel (PUCCH) ( [0105 Islam] PUCCH can carry UCI and HARQ feedback); or, feeding back radio resource control (RRC) message carrying the second acknowledgment information to the network device through RRC (1210 Figure 12 RRC connection request [0138 Islam]) ; 
Neither Islam nor R1-1707245 teach medium access control element CE or feeding back, through the MAC CE.
However, Takahashi in the same field of multi-beam LTE wireless access, discloses a UE (1 Figure 6)  receiving PDSCH [0055] from the network device (3 Figure 6) through medium access control (MAC) control element (CE) ( [0055 Takahashi] NR-PDSCH used to send MAC data e.g. RAR) and feeding back, through the MAC CE, the second acknowledgment information carried in the MAC CE to the network device ([0056 Takahashi] MAC control element is also referred to as higher layer signaling e.g. RRC connection setup, connection request).
It would have been obvious to one of ordinary skill before the effective filing date, to adopt the teaching of Takahashi to use MAC control element as higher layer signaling [0056]. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 10 and the last clause of claim 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

None of the cited prior art teaches when a beam failure recovery request is triggered, the allocated random access resource  is based on allocation information previously sent by the network device. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415